DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (U.S. PGPub 2012/0235131) in view of Park (U.S. PGPub 2018/0287084) and Kam (U.S. PGPub 2017/0084855).
Regarding claim 1, Okamoto teaches an organic light emitting device comprising, in sequence, a first electrode, a charge transport layer, a light emitting layer in contact with the charge transport layer, and a second electrode ([0004], [0047], Figs. 1-2; 2, 4, 5, 6, 3), but does not explicitly teach first and second charge transport materials, wherein the first charge transport material includes a first material and a second material, the second charge transport material includes the second material and a third material, and the light emitting material includes the third material and a fourth material. 
Okamoto further teaches wherein a charge transport layer comprises the same host material as the light emitting material ([0082]) and wherein the light emitting material comprises the host material and a dopant ([0076]).
Park teaches an organic light emitting device comprising (Fig. 6, [0078]-[0085]) first and second charge transport layers (122, 121, [0048], [0069], [0080]), a second charge transport layer, and a light emitting layer in contact with the second charge transport layer (130).
Kam teaches forming a hole transport material from two materials ([0061]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kam and Park with Okamoto such that the light emitting device comprises first and second charge transport materials, wherein the first charge transport material includes a first material and a second material, the second charge transport material includes the second material and a third material, and the light emitting material includes the third 
Regarding claim 2, Okamoto teaches wherein the third material has a larger weight percentage than the fourth material in the light emitting layer (third material corresponds to host, fourth material corresponds to dopant, [0076], dopant is necessarily included at a smaller weight percentage). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Park and Kam with Okamoto for the reasons set forth in the rejection of claim 1.
Regarding claim 3, Okamoto teaches wherein the fourth material has an absolute value of LUMO energy larger than an absolute value of LUMO energy of the third material (dopant material 9 and host material 5, Fig. 2, [0078]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Park and Kam with Okamoto for the reasons set forth in the rejection of claim 1.
Regarding claim 4, the combination of Okamoto, Park, and Kam teaches wherein the second material has an absolute value of LUMO energy smaller than an absolute value of LUMO energy of the third material (Okamoto, Figs. 1-2, the hole transport layer 4 has an absolute value of LUMO energy smaller than the absolute value of LUMO energy of the host material 5, [0082]; Kam, Fig. 3, both layers in the hole transport layer have an absolute value of LUMO energy smaller than the absolute value of LUMO energy of the light emitting layer). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Park and Kam with Okamoto for the reasons set forth in the rejection of claim 1.
Regarding claim 5, the combination of Okamoto, Park, and Kam teaches wherein the first material has an absolute value of LUMO energy smaller than an absolute value of LUMO energy of the second material (Kam, Fig. 3, host transport layer 511 comprises a first material with an absolute value of LUMO energy smaller than an absolute value of LUMO energy of the second material; Park, first 
Regarding claim 6, the combination of Okamoto, Park, and Kam teaches wherein the third material has an absolute value of HOMO energy equal to or larger than an absolute value of HOMO energy of the second material (Okamoto, Figs. 1-2, the host material 5 has an absolute value of HOMO energy  larger than an absolute value of HOMO energy of the hole transport layer; Kam, Fig. 3, both layers in the hole transport layer have an absolute value of HOMO energy smaller than the absolute value of HOMO energy of the light emitting layer). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Park and Kam with Okamoto for the reasons set forth in the rejection of claim 1.
Regarding claim 7, the combination of Okamoto, Park, and Kam teaches wherein the second material has an absolute value of HOMO energy larger than an absolute value of HOMO energy of the first material (Kam, Fig. 3, host transport layer 511 comprises a first material with an absolute value of HOMO energy smaller than an absolute value of HOMO energy of the second material; Park, first charge transport layer has an absolute value of HOMO energy smaller than an absolute value of HOMO energy of the second charge transport layer). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Park and Kam with Okamoto for the reasons set forth in the rejection of claim 1.
Regarding claim 8, the combination of Okamoto, Park, and Kam teaches wherein the first material and the second material have a hole transport capability (Okamoto, hole transport layer 4, [0082]; Kam, hole transport layer 511 comprising two materials, Fig. 3, [0061]; Park, Fig. 7, layers 122 and 121 are first and second hole transport layers, [0048], [0069], [0080]). It would have been obvious 
Regarding claim 9, the combination of Okamoto, Park, and Kam teaches wherein the fourth material is a light emitting material. See rejection of claim 1. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Park and Kam with Okamoto for the reasons set forth in the rejection of claim 1.
Regarding claim 14, Okamoto teaches wherein the first electrode is an electrode configured to emit light and the second electrode is an electrode configured to transmit light ([0071]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Park and Kam with Okamoto for the reasons set forth in the rejection of claim 1.
Regarding claim 15, Okamoto teaches wherein a light emitting layer includes at least two layers (Fig. 10). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Park and Kam with Okamoto because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143.I.A.
Regarding claim 16, the combination of Okamoto, Park, and Kam teaches a display comprising a plurality of pixels, wherein at least one of the pixels includes the organic light emitting device according to claim 1, and a transistor connected to the organic light emitting device (Okamoto, [0098], Figs. 4-5, [0022]. [0041]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Park and Kam with Okamoto for the reasons set forth in the rejection of claim 1.
Regarding claim 17, the combination of Okamoto, Park, and Kam teaches a display unit configured to display an image, wherein the display unit includes the organic light emitting device 
Regarding claim 18, the combination of Okamoto, Park, and Kam teaches an electronic apparatus comprising a display unit including the organic light emitting device according to claim 1, a housing provided with the display unit, and a communication unit provided in the housing and configured to communicate with an external device (Okamoto, Fig. 6, [0100]-[0101]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Park and Kam with Okamoto for the reasons set forth in the rejection of claim 1.
Regarding claim 19, the combination of Okamoto, Park, and Kam teaches an illumination apparatus comprising a light source including the organic light emitting device according to claim 1, and an optical film configured to transmit light emitted from the light source (Okamoto, Fig. 8, [0104]-[0105]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Park and Kam with Okamoto for the reasons set forth in the rejection of claim 1.
Regarding claim 20, the combination of Okamoto, Park, and Kam teaches an illumination apparatus comprising a light source including the organic light emitting device according to claim 1 and a body provided with the illumination unit (Okamoto, Fig. 8, [0104]-[0105]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Park and Kam with Okamoto for the reasons set forth in the rejection of claim 1. Regarding the claim recitation "moving object", the claim recitation has been given little patentable weight because the recitation occurs in the preamble. A .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (U.S. PGPub 2012/0235131) in view of Park (U.S. PGPub 2018/0287084) and Kam (U.S. PGPub 2017/0084855) and further in view of Nishide (U.S. PGPub 2013/0049581).
Regarding claim 10, the combination of Okamoto, Park, and Kam does not explicitly teach wherein the fourth material is a condensed polycyclic compound including a five-membered ring.
Nishide teaches wherein a light-emitting dopant is a condensed polycyclic compound including a five-membered ring ([0062], [0049]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Nishide with Okamoto, Park, and Kam such that the fourth material is a condensed polycyclic compound including a five-membered ring for the purpose of improving the properties of the OLED ([0089])
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (U.S. PGPub 2012/0235131) in view of Park (U.S. PGPub 2018/0287084) and Kam (U.S. PGPub 2017/0084855) and further in view of Yamada (U.S. PGPub 2014/0110687).
Regarding claim 11, the combination of Okamoto, Park, and Kam does not explicitly teach wherein the third material is constituted by a material composed of a hydrocarbon alone.
Yamada teaches wherein a host material for an organic light-emitting layer is composed of a hydrocarbon alone ([0025]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yamada with Okamoto, Park, and Kam such that the 
Regarding claim 12, the combination of Okamoto, Park, and Kam does not explicitly teach wherein the third material includes an aryl group, the aryl group optionally having, as a substituent, an alkyl group having 1 to 12 carbon atoms, and the aryl group is selected from the group consisting of benzene, naphthalene, fluorene, benzofluorene, phenanthrene, chrysene, triphenylene, pyrene, fluoranthene, and benzofluoranthene.
Yamada teaches wherein a host material for an organic light-emitting layer includes an aryl group, the aryl group optionally having, as a substituent, an alkyl group having 1 to 12 carbon atoms, and the aryl group is selected from the group consisting of benzene, naphthalene, fluorene, phenanthrene, chrysene, triphenylene.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yamada with Okamoto, Park, and Kam such that the third material includes an aryl group, the aryl group optionally having, as a substituent, an alkyl group having 1 to 12 carbon atoms, and the aryl group is selected from the group consisting of benzene, naphthalene, fluorene, phenanthrene, chrysene, triphenylene for the purpose of improving the properties of the OLED ([0025]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (U.S. PGPub 2012/0235131) in view of Park (U.S. PGPub 2018/0287084) and Kam (U.S. PGPub 2017/0084855) and further in view of Kim (U.S. PGPub 2016/0155950).
Regarding claim 13, the combination of Okamoto, Park, and Kam teaches a charge injection layer disposed between the first electrode and the first charge transport layer (Okamoto, [0042], 12) but does not explicitly teach wherein the charge injection layer includes a fifth material and disposed between the first electrode and the first charge transport layer, wherein the fifth material has an 
Kim teaches a charge injection layer disposed between a first electrode and a hole injection layer, wherein the hole injection material includes a material which has an absolute value of LUMO energy equal to an absolute value of HOMO energy of the hole injection layer (Fig. 4, [0097]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kim with Okamoto, Park, and Kam such that the charge injection layer includes a fifth material and disposed between the first electrode and the first charge transport layer, wherein the fifth material has an absolute value of LUMO energy equal to or larger than an absolute value of HOMO energy of the first material or an absolute value of HOMO energy of the second material for the purpose of improving hole injection ([0097]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/ALIA SABUR/Primary Examiner, Art Unit 2812